UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 05-1970



In Re:       RANDY   LEE   HAMMITT;   SANDRA   MARIE
HAMMITT,


                                                             Petitioners.



                On Petition for Writ of Prohibition.
                            (CA-03-278-3)


Submitted:    September 14, 2005          Decided:     September 19, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy Lee Hammitt and Sandra Marie Hammitt, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Randy Lee Hammitt and Sandra Marie Hammitt petition for

a writ of prohibition, seeking an order preventing the district

court from enforcing a civil forfeiture order.

          A   writ    of   prohibition   is   a   drastic   remedy   that   is

available only when the petitioner has a clear right to the relief

sought.   See In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983).

A writ of prohibition may not be used as a substitute for appeal.

See In re Missouri, 664 F.2d 178, 180 (8th Cir. 1981).

          Because the Hammitts do not have a clear right to the

relief they seek, and because they may appeal any final adverse

judgment in the district court proceeding, the relief sought is not

available by way of a writ of prohibition.           Accordingly, we deny

the petition.   We also deny the motion to stay proceedings in the

district court.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -